Citation Nr: 0521633	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  97-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.  He died in January 1981.  The appellant is 
his daughter.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In April 2001, the Board remanded this 
matter to the RO for additional development.  The RO has 
conducted additional development and the case has now been 
returned for further appellate consideration.    


FINDINGS OF FACTS

1.  In January 1981, the veteran died of acute congestive 
failure, due to or as a consequence of neoplastic embolism 
and pulmonary metastases, due to or as a consequence of 
epidermoid sarcoma in the posterior low cervical region.  

2.  The immediate and underlying causes of the veteran's 
death were not shown until several years after separation 
from service.

3.  The veteran was in Vietnam for at least one day during 
active duty service.  

4. The veteran died of a sarcoma as a result of exposure to 
herbicide agents in service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of 
veteran's death are met.  38 U.S.C.A. §§ 1110, 11116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312, 3.313 (2004).

2.  The criteria for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35, have 
been met. 38 U.S.C.A. § 3500 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  

Because of the favorable outcome in this appeal, any failure 
of VA to undertake any duty to assist or duty to notify the 
appellant at any step in this appeal, is harmless error.  

Factual Background

The appellant contends that while the veteran was stationed 
in Hawaii, he was sent on classified temporary duty 
assignments to Vietnam, where he was exposed to herbicides.  
As a result of this exposure, he died of soft tissue sarcoma.  

The veteran's military pay vouchers show temporary duty 
assignments between March 1971 and November 1971.  Travel to 
Vietnam is supported by a pay voucher showing entry to the 
Republic of Vietnam on November 4, 1971.  He departed Vietnam 
the same day.  .  

The appellant has submitted a letter from the veteran's 
treating physician, Dr. Marshall S. Grillo.  In this letter, 
which was received in December 1998, Dr. Grillo indicates 
that the veteran was his patient from 1979 to 1981, and that 
he had epidermoid sarcoma in the posterior lower cervical 
vertebrae.  Dr. Grillo also stated that the veteran revealed 
that he was stationed in Hawaii during service, and that he 
had been to Vietnam on classified temporary duty assignment.  

The medical evidence of record indicates that since 1979, the 
veteran had been interchangeably diagnosed with epidermoid 
and epithelioid sarcoma.  He died in January 1981.   His 
death certificate indicates that the cause of death was acute 
congestive heart failure, due to or as a consequence of 
neoplastic embolism and pulmonary metastases, due to or as a 
consequence of epidermoid sarcoma in the posterior low 
cervical region.  

Law & Analysis

Service connection is granted when the evidence establishes 
that a particular injury or disease resulting in disability 
or death was incurred coincident with service, or if 
preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  When a chronic disease, such as 
malignant tumors, becomes manifest to a degree of 10 percent 
or more within one year of separation from service in a 
veteran who has served for a period of 90 days or more after 
December 31, 1946, such chronic disease may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  A 
veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  

A veteran who served in the Republic of Vietnam during the 
period from January 1962 to May 1975, and has soft tissue 
sarcoma will be presumed to have been exposed to such 
herbicide agent during such service, and the disease will be 
considered to have been incurred in service even though there 
is no evidence of such disease during active service, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Service in Vietnam 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitations to Vietnam.  38 C.F.R. § 3.13(a).

The Board has reviewed the evidence of record and finds that 
entitlement to service connection for the cause of the 
veteran's death is warranted.  Although the record does not 
indicate that any of the causes of death were shown during 
service or within one year after separation from service, the 
record does indicate that the veteran was physically in 
Vietnam for at least one day and thus was presumptively 
exposed to herbicides.  There is no conclusive evidence to 
establish that on November 4, 1971, the veteran was 
physically located at duty station other than in Vietnam.  
The Board finds that service connection for the cause of the 
veteran's death is warranted.

In order to establish entitlement to Chapter 35 educational 
benefits, it must be shown that the veteran died of a 
service-connected disability, or that at the time of his 
death, the veteran had a total and permanent disability 
evaluation for service connected disability.  38 U.S.C.A. § 
3500.   In light of the Board's decision with regard to the 
claim for service connection for cause of death, and given 
that the veteran is service connected for a sarcoma which 
caused his death, this claim can be allowed.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  38 C.F.R. § 3.102 (2004).




ORDER

Service connection for the cause of the veteran's death is 
allowed.

Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35 is allowed. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


